DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/8/2022 and 7/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
While 37 CFR 1.97 and 1.98 do not require that the information be material, rather they allow for submission of information regardless of its pertinence to the claimed invention and there is no requirement to explain the materiality of submitted references, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with Applicant's duty of disclosure, see Penn Yan Boats, Inc. V. Sea Lark Boats Inc., 359 F. Supp. 948, aff'd 479 F. 2d. 1338.

Response to Amendment
The amendment filed June 8, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objections and 102 rejections previously set forth in the Non-Final Office Action mailed March 8, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B).  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities including fundamental economic principles or practices.
Under the Step 1, Claims 1-7 and 14-20 are drawn to a system which is within the four statutory categories (i.e. a machine). Claims 8-13 are drawn to a method which is within the four statutory categories (i.e., a process).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 8, and 14:
Claims 1, 8, and 14 are drawn to an abstract idea without significantly more. The claims recite accessing a distributed ledger comprising intellectual property (IP) licensing terms corresponding to IP assets comprising an aggregate stack of IP, receiving an IP description value and an IP addition request, adding an IP asset to the aggregate stack of IP, storing the added IP asset within the distributed ledger, providing a transaction implementation command for at least one of the plurality of IP assets in response to a transaction location parameter comprising at least one of a transaction geographic value or a transaction jurisdiction value, agreeing on a consistency of data added to the distributed ledger, receiving input from at least one party, executing at least one of adding an IP asset to the aggregate stack of IP stored within the distributed ledger, providing access to at least one IP asset stored within the distributed ledger, or committing the at least one party to at least one IP licensing term, committing a party to at least one of the IP licensing terms via an IP transaction wrapper of the distributed ledger, executing transaction tasks associated with the added IP asset, and performing computing tasks for at least one operation corresponding to the aggregate stack of IP and transaction execution tasks associated with the aggregate stack of IP. 
Under the Step 2A Prong One, the limitations of accessing a ledger comprising intellectual property (IP) licensing terms corresponding to IP assets comprising an aggregate stack of IP, receiving an IP description value and an IP addition request, adding an IP asset to the aggregate stack of IP, storing the added IP asset within the ledger, providing a transaction implementation command for at least one of the plurality of IP assets in response to a transaction location parameter comprising at least one of a transaction geographic value or a transaction jurisdiction value, agreeing on a consistency of data added to the ledger, receiving input from at least one party, executing at least one of adding an IP asset to the aggregate stack of IP stored within the ledger, providing access to at least one IP asset stored within the ledger, or committing the at least one party to at least one IP licensing term, committing a party to at least one of the IP licensing terms via an IP transaction wrapper of the ledger, executing transaction tasks associated with the added IP asset, and performing computing tasks for at least one operation corresponding to the aggregate stack of IP and transaction execution tasks associated with the aggregate stack of IP, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). For example, but for the “smart contract wrapper”, “distributed ledger”, “transaction execution circuit”, and “compute resource” language, “accessing”, “receiving”, “adding”, “storing”, “providing”, “agreeing”, “receiving input”, “executing adding, providing, or committing”, “committing”, “executing”, and “performing” in the context of this claim encompass the human activity. The series of steps including accessing, receiving, adding, storing, providing, agreeing, receiving input, committing, executing, and performing belong to a typical sales activities or behaviors or business relations, because the IP assets and associated information including IP licensing terms, aggregated stack of IP, IP description value, IP addition request, transaction implementation command, transaction location parameter, transaction geographic value, transaction jurisdiction value, transaction tasks, computing tasks, and transaction execution tasks are manipulated for transactions, and each of the steps may be performed manually. The steps of agreeing on a consistency of data, receiving input from one party, and executing at least one of adding an IP asset, providing access, or committing one party to at least one IP licensing term, as stated, can be performed manually for the transactions, especially when the steps are performed without any technical details.
Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – smart contract wrapper, distributed ledger, transaction execution circuit, and compute resource. The smart contract wrapper, distributed ledger, transaction execution circuit, and compute resource are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The additional elements are recited surely at a high-level of generality without technical details, and the instant invention is not integrated in any deeper level into their conventional operations. Since the steps can be performed without such additional elements, the scope of right of the claims is not different from that of the traditional system and method for handing IP asset, indicating that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). For example, it is recited “the multiple memory locations are configured to agree on a consistency of data added to the distributed ledger,” but “agreeing on a consistency of data” is not recited to be performed by any technical structure or function of the distributed ledger or the multiple memory locations. Therefore, “agreeing” can be performed manually, and does not improve any technology. Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-7, 9-13, and 15-20:
Dependent claims 2-7, 9-13, and 15-20 include additional limitations, for example, interpreting transactions, storing transaction location parameter values corresponding to each of the transactions according to transaction characteristics, providing transaction implementation commands based on values for the transaction location parameter, interpreting transaction request values including a transaction description, continuously improving at least one execution parameter of the transaction implementation command using a machine learning circuit, providing the transaction implementation command in response to the improved execution parameter, storing a copy of the distributed ledger in a data store, commanding execution of the proposed transaction, and including a cryptocurrency type value and a transaction amount value for the transaction description, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); or Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)).
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-7, 9-13, and 15-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rollins (US 2017/0193619 Al; already of record in IDS; hereinafter Rollins) in view of Lohe et al. (US 2017/0085545 Al; already of record in IDS; hereinafter Lohe).
With respect to claims 1, 8, and 14:
	Rollins teaches A transaction-enabling system comprising: (See at least Rollins: Abstract)
	A method, comprising: (See at least Rollins: Abstract)
	a smart contract wrapper comprising one or more processing devices that execute computer-executable instructions stored on a non-transitory computer-readable storage medium and configured to: (By disclosing, blockchain smart contract research and development collaboration auditing and resulting intellectual property escrow may enable parties who may not fully know or trust each other to engage in research and development collaboration with a sense of security and protection in the rare case the collaboration results in conflict. In addition, contract engine 106 may include instructions for programming processor 112. Furthermore, the storage device may store the computer program instructions (e.g., the aforementioned instructions) to be executed by processor 112 as well as data that may be manipulated by processor 112, and may comprise floppy disks, hard disks, optical disks, tapes, or other storage media for storing computer-executable instructions and/or data. See at least Rollins: paragraph(s) [0015], [0052] & [0099])
access a distributed ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to a plurality of IP assets, wherein the plurality of IP assets comprises an aggregate stack of IP; (By disclosing, the system may then track all related communication, contracts, revenue, intellectual property asset management events, and transfers through a verified blockchain electronic ledger (access a distributed ledger). See at least Rollins: paragraph(s) [0015] & [0052]-[0053])
receive an IP description value and an IP addition request; and (By disclosing, contract engine 106 may suggest to involved intellectual property parties (receive) contract terms based on assessments of intellectual property information and risks (an IP description value and an IP addition request). The system suggest the terms, which is received by the contract engine and the parties. See at least Rollins: paragraph(s) [0052]-[0053] & [0015])
in response to the IP addition request and the IP description value, add an IP asset to the aggregate stack of IP by storing the added IP asset within the distributed ledger; and (As stated above and by further disclosing, matching engine 104 may use supervised machine learning via a naive Bayesian classifier based rules-engine to continuously learn and improve over time the optimal inclusion (to add an IP asset to the aggregate stack of IP) and/or weightings of the above mentioned attributes and/or other characteristics of the parties to predict successful R&D collaboration among parties. In addition, secure update process 400 may operate to receive and assess additional information, collect additional information into data blocks, and securely hash the information to the collaboration private ledger when approval is received. See at least Rollins: paragraph(s) [0044], [0037], [0117]-[0118] & [0094])
a transaction execution circuit structured to provide a transaction implementation command for at least one of the plurality of IP assets in response to a transaction location parameter, wherein the transaction location parameter comprises at least one of a transaction geographic value or a transaction jurisdiction value; ... (By disclosing, because different jurisdictions may interpret contract terms differently, contract engine 106 may thus suggest (provide a transaction implementation command) different contract terms depending on a jurisdiction in which the contract is intended to be enforced. See at least Rollins: paragraph(s) [0059], [0074] & [0079])
wherein, in response to receiving input from at least one party, the transaction enabling system is capable of executing at least one of adding an IP asset to the aggregate stack of IP stored within the distributed ledger, providing access to at least one IP asset stored within the distributed ledger, or committing the at least one party to at least one IP licensing term. (By disclosing, hashing engine 120 may create genesis blocks for every system user after intellectual property information is supplied, and periodically update a party's securely hashed genesis block as additional information is input by the party. See at least Rollins: paragraph(s) [0084])
...executing an operation, responsive to input from a party, to commit the party to at least one of the plurality of IP licensing terms via an IP transaction wrapper of the distributed ledger, whereby the party is provided with access to the IP assets corresponding to the at least one of the plurality of IP licensing terms; and (By disclosing, contract engine 106 may be configured to suggest terms of an intellectual property license, e.g., limitations, warranties, rates, length of the license, based on terms from previous contracts that led to successful outcomes. In addition, the system may catalog and track all communication and related transactions and contracts using cryptographically verified blockchain ledger technology. Furthermore, secure hashing operation 214 may operate to hash the approved data block (responsive to input from a party) and publish the hashed block to a private ledger, which may be accessible only to parties to the intellectual property transaction. See at least Rollins: paragraph(s) [0058], [0033]-[0034], [0014]-[0015] & [0111])
executing transaction tasks associated with the added IP asset ... (By disclosing, the instructions of contract engine 106 may include instructions for preparing, executing, and enforcing smart contracts between intellectual property parties. See at least Rollins: paragraph(s) [0052])
...a compute resource structured to perform computing tasks for at least one operation corresponding to the aggregate stack of IP, wherein the at least one operation corresponds to transaction execution tasks associated with the aggregate stack of IP ... (As stated above, see at least Rollins: paragraph(s) [0052])
However, Rollins does not teach ...wherein the distributed ledger stores IP licensing terms and the aggregate stack of IP in multiple memory locations across a plurality of devices, and the multiple memory locations are configured to agree on a consistency of data added to the distributed ledger.
Lohe, directed to smart rules and social aggregating, fractionally efficient transfer guidance, conditional triggered transaction, datastructures, apparatuses, methods and systems and thus in the same field of endeavor, further teaches
wherein the distributed ledger stores IP licensing terms and the aggregate stack of IP in multiple memory locations across a plurality of devices, and the multiple memory locations are configured to agree on a consistency of data added to the distributed ledger; and (By disclosing, the transaction is broadcast and confirmed by the nodes agreeing the consistency of data added to the blockchain. See at least Lohe: paragraph(s) [0075], [0077] & [0168]-[0169])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of facilitating intellectual property transactions teachings of Rollins to incorporate the smart rules and social aggregating, fractionally efficient transfer guidance, conditional triggered transaction, datastructures, apparatuses, methods and systems teachings of Lohe for the benefit of a blockchain network storing complete copies of the blockchain on nodes that are distributed. (See at least Lohe: paragraph(s) [0075])
With respect to claims 2, 9, and 15:
	Rollins and Lohe teach the system of claim 1, the method of claim 8, and the system of claim 14, as stated above.
	Rollins further teaches 
wherein the smart contract wrapper is further configured to interpret transactions and store transaction location parameter values corresponding to each of the transactions according to at least one of: transaction type, transaction amount, or entity characteristics corresponding to requesting entities for the transactions. (By disclosing, contract engine 106 may access legal databases when suggesting contract terms. Such legal databases may be jurisdiction specific. Also, contract engine 106 may be configured to alert users to contract terms that may conflict with the laws other jurisdictions, identify countries to which import is restricted and suggest contract terms accordingly, or alert authorities to situations where intellectual property parties manually override safeguards against prohibited technology uses. See at least Rollins: paragraph(s) [0059] & [0056])
With respect to claims 3, 10, and 16:
	Rollins and Lohe teach the system of claim 2, the method of claim 9, and the system of claim 15, as stated above.
	Rollins further teaches 
wherein the smart contract wrapper is further configured to provide transaction implementation commands based at least in part on values for the transaction location parameter. (As stated above with respect to claim 2, the contract engine may suggest contract terms according to jurisdictions or countries. See at least Rollins: paragraph(s) [0059])
With respect to claims 4, 11, and 17:
	Rollins and Lohe teach the system of claim 1, the method of claim 8, and the system of claim 14, as stated above.
	Rollins further teaches 
further comprising a transaction detection circuit structured to interpret a plurality of transaction request values, wherein each transaction request value includes a transaction description for a proposed transaction. (By disclosing, while they are aware of the big players (to interpret a plurality of transaction request values), they seek a tool or service that can help them find interesting new technologies coming from a wide range of universities and laboratories. See at least Rollins: paragraph(s) [0020] & [0024])
With respect to claims 5 and 18:
	Rollins and Lohe teach the system of claim 4 and the system of claim 17, as stated above.
	Rollins further teaches 
further comprising a machine learning circuit to continuously improve at least one execution parameter of the transaction implementation command. (By disclosing, a neutral third party may host a system that leverages advanced machine learning algorithms to match new inventions and research with potential investors hoping to commercialize the research. See at least Rollins: paragraph(s) [0015] & [0044])
With respect to claims 6 and 19:
	Rollins and Lohe teach the system of claim 5 and the system of claim 18, as stated above.
Rollins further teaches
	wherein the transaction execution circuit is further structured to provide the transaction implementation command in response to the improved at least one execution parameter. (By disclosing, systems may receive information from participating parties and analyze that information to facilitate the matching aspects of the system. See at least Rollins: paragraph(s) [0024])
With respect to claims 7 and 20:
	Rollins and Lohe teach the system of claim 1 and the system of claim 14, as stated above.
	Rollins further teaches
	further comprising a data store having a copy of the distributed ledger stored thereon, and wherein the IP description value comprises a reference to the data store for the at least one of the plurality of IP assets. (By disclosing, the system may catalog and track all communication and related transactions and contracts using cryptographically verified blockchain ledger technology. See at least Rollins: paragraph(s) [0014]-[0015])
With respect to claim 12:
	Rollins and Lohe teach the method of claim 11, as stated above.
Rollins further teaches
further comprising commanding execution of the proposed transaction. (By disclosing, intellectual property division engine 110 may determine rights, or suggest a determination of rights, based on initial contributions of intellectual property parties to a proposed intellectual property transaction. See at least Rollins: paragraph(s) [0081])
With respect to claim 13:
	Rollins and Lohe teach the method of claim 11, as stated above.
Lohe, in the same field of endeavor, further teaches
wherein the transaction description includes a cryptocurrency type value and a transaction amount value. (By disclosing, digital tokens, Bitcoin coins (BTCs), are a type of crypto-currency whose implementation relies on cryptography to generate the tokens as well as validate related transactions. In addition, the virtual currency amounts and denominations can be handled using virtual wallets. See at least Lohe: paragraph(s) [0010] & [0138])

Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument with respect to the 101 rejections that “[i]t can be seen that the use of improved distributed ledgers throughout the disclosure supports numerous improvements over previously known systems”, it is noted that the distributed ledger is recited or used like a conventional storing device in the claims. The distributed ledger does not perform any steps actively with its own structure or function. Therefore, the distributed ledger can be replaced with a conventional storing device, and the steps can be performed manually, the additional elements not providing any improvements to the functioning of a computer or to any other technology of technical field.
In response to applicant's argument that nothing in paragraphs [0015] and [0052]-[0053] of Rollins teach or even suggest a system which includes a smart contract wrapper configured to access a distributed ledger comprised of a plurality of IP licensing terms, each of those terms corresponding to IP assets within an aggregate stack of IP assets, as required by Applicant's claims 1, 8, and 14, it is noted that Rollins teaches the system suggest or assist the parties in negotiating contract terms through a verified blockchain electronic ledger and through smart contract enforcement. The system must access the distributed ledger to suggest the contract terms. See at least Rollins: paragraph(s) [0015].
In response to applicant's argument that nothing in paragraphs [0015], [0052]-[0053], [0044], and [0037] of Rollins teach or even suggest a system capable of a receiving IP description value and an IP addition request and, in response, using that value and request to add an IP asset to an aggregate IP stack stored within a distributed ledger (as defined by Applicant's disclosure) as is required by Applicant's amended claims 1, 8, and 14, it is noted that Rollins teaches that secure update process may operate to receive and assess additional information, collect additional information into data blocks, and securely hash the information to the collaboration private ledger when approval is received, updating a private ledger with additional collaboration information. See at least Rollins: paragraph(s) [0117]-[0118]. 
In response to applicant's argument that nothing in Rollins teaches or suggests a system which includes a transaction execution circuit structured to provides transaction implementation commands in response to a transaction location parameter, as required by Applicant's amended claim 1, it is noted that Rollins teaches that different jurisdictions may interpret contract terms differently, contract engine 106 may thus suggest (transaction implementation command) different contract terms depending on a jurisdiction, and alert (transaction implementation command) users to contract terms that may conflict with the laws other jurisdictions. See at least Rollins: paragraph(s) [0059].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Studnitzer et al. (US20150127515A1) teaches transactionally deterministic high speed financial exchange having improved, efficiency, communication, customization, performance, access, trading opportunities, credit controls, and fault tolerance.
Parsons et al. (US20140089163A1) teaches high speed processing of financial information using FPGA devices.
Vinokour et al. (US20110178915A1) teaches trading order validation system and method and high-performance trading data interface.
Kayanuma et al. (US20130159163A1) teaches securities trading system and device, including high-speed performance in securities trading.                                                                                                                                                                                  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685     


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685